— Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated February 26, 1976 and made after a hearing, which found petitioner guilty of two specifications and fined him a total of three days’ pay. Determination confirmed and proceeding dismissed on the merits, with $50 costs and disbursements. In our opinion substantial evidence was adduced at the departmental hearing to sustain findings that petitioner failed to make an hourly call over a departmental telephone, and also failed to acknowledge a radio call that a burglary was in progress, in violation of the department’s rules and regulations. Hopkins, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.